Appeal from an. order entered October 6, 1958 denying a motion to vacate an order dated June 4, 1958 granting a preference and setting down an action to recover damages for personal injuries for trial on September 8, 1958. The motion for the preference was based on a claim of the imminence of death of the injured person, who died on July 19, 1958. An amended complaint setting forth causes of action to recover damages for conscious pain and suffering and for wrongful death was served on or about October 3, 1958, after the return date of the motion to vacate, but before that motion was decided. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.